Citation Nr: 1712704	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  05-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury. 

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1946 to February 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016 the Board issued a decision denying service connection for a left eye disability and for left and right ankle disabilities.  The Veteran appealed the denial of service connection for a left eye disability and right ankle disability to the Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2017 Joint Motion for Remand (JMR) the Court vacated the March 2016 Board decision and remanded the appeal to the Board for compliance with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a left eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right ankle disability did not manifest during his active military service or within one year of separation and is not otherwise shown to be etiologically related to his active service.  

CONCLUSION OF LAW

Entitlement to service connection for a right ankle disability is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Board notes the Veteran submitted an April 2010 private nexus opinion from Dr. M.G. who indicated that she had treated the Veteran for the past four years for joint pain.  The Veteran's claims file does not appear to contain complete treatment records from Dr. M.G.  The Veteran was sent April 2010 and January 2012 letters requesting that he identify all right ankle treatment providers and return a VA Form 21-4142, Authorization and Consent to Release Information, for each identified treatment provider.  The Veteran has not returned a signed VA Form 21-4142 for Dr. M.G. therefore, those records cannot be obtained.  Thus, the Board finds the duty to assist has been met.  

Therefore, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease, such as arthritis, in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Analysis

In January 2017 the Court remanded the Veteran's claim for entitlement to service connection for a right ankle disability to the Board for compliance with the JMR.  The JMR directed the Board to consider a September 1946 service treatment record (STR) indicating there was no evidence of an old right ankle fracture.  The Board's March 2016 decision had found that the presumption of soundness had been rebutted by clear and unmistakable evidence showing that a right ankle disability pre-existed the Veteran's active service.  Specifically, the Board referenced STRs noting the Veteran had fractured his right ankle in November 1945 prior to his enlistment.  However, the Board acknowledges the presence of the September 1946 STR which indicated an x-ray showed no evidence of an old fracture makes it debatable whether a pre-existing right ankle disability existed.  The Board finds therefore clear and unmistakable evidence of a pre-existing injury has not been shown and the presumption of soundness has not been rebutted.  

Thus, the Board must now consider whether the Veteran's current right ankle disability is etiologically related to an in-service event or injury.  As a preliminary matter the Board notes the Veteran currently has a claim pending for entitlement to service connection for a right leg disability.  This claim was remanded by the Board in December 2016 and has not yet been returned to the Board.  Thus, to the extent that the Veteran has complained of and been treated for right leg pain this will not be discussed by the Board at this time because that claim is not within the Board's jurisdiction at this time.  

The Veteran's STRs contain notations of complaints of and treatment for a right ankle injury.  An August 1946 STR noted the Veteran was admitted to the hospital with an admission diagnosis of an old fracture of the right ankle which had occurred prior to his enlistment.  An August 1946 STR noted the Veteran had a right ankle sprain.  The treatment provider specifically noted, "Sprain, joints, right ankle, moderate, cause undetermined..."  A September 1946 STR indicated the Veteran had no pain with ankle motion and x-ray showed no evidence of an old fracture.  A later September 1946 STR noted the Veteran stated he hurt his right ankle in basic training in March 1946.  The treatment provider noted in November 1945 the Veteran had a right ankle fracture but that the Veteran reported no other right ankle trouble from then until March 1946.  The Veteran's final diagnosis was noted to be right ankle sprain, cause undetermined.  An October 1946 STR noted the Veteran was in a motor vehicle accident which caused a laceration to his left eyebrow, a contusion to the left side of his face and neck, and bilateral leg lacerations.  The Veteran's separation examination noted he had no musculoskeletal defects.  

Following his separation from active service the Veteran was provided with a March 1948 VA examination.  The Veteran reported following an in-service auto accident he suffered multiple lacerations to the left lower leg.  The VA examiner noted "On the left lower leg are multiple small, superficial, asymptomatic scars of varying size, but there are the same type on the right leg.  The [V]eteran states those on left leg were caused from injury and those on right leg he could not or would not explain." The examiner did not make any findings regarding the Veteran's right ankle. 

The Veteran filed a January 2004 claim for a right ankle disability which he stated should be considered for service connection.  The Veteran's claim did not include an explanation as to why he felt his current right ankle arthritis should be service-connected. 

The Veteran's VA treatment records note he was diagnosed with right ankle arthritis.  The Veteran's VA treatment records and VA examinations contain some instances of his complaints of right ankle pain.  See, August 2010 VA treatment record and September 2013 VA examination.  

Throughout the course of the appeal the Veteran was provided with several VA examinations and addendum opinions.  The Veteran was provided with a June 2010 VA examination.  The examiner diagnosed the Veteran with bilateral ankle osteoarthritis.  The Veteran reported right ankle pain after a twisting injury in 1946.  The examiner noted the Veteran's STRs did not include any notation of a fracture, recurrent sprains, or instability.  The examiner concluded the Veteran's right ankle arthritis was not etiologically related to his active service because the Veteran's STRs did not contain any evidence of ankle fracture, instability, or recurrent sprains. 

The Board finds the June 2010 VA examiner's opinion to be inadequate because she seemingly based her opinion on the inaccurate conclusion that the Veteran's STRs did not contain any notations of any right ankle sprains.  As noted above the Veteran's STRs do contain notation of a right ankle sprain.  Therefore, as the examiner based her opinion on an inaccurate conclusion the Board finds the June 2010 VA opinion is not probative.

The Veteran was also provided with a September 2013 VA examination.  The examiner concluded the Veteran's in-service ankle sprain was not etiologically related to his current right ankle disability because the Veteran did not seek follow up treatment for his in-service injury until 2001.  The examiner also noted the Veteran's degenerative changes could be explained by his age.  

The Board finds the September 2013 VA opinion to be inadequate as the examiner seemingly based her conclusion solely on the fact that the Veteran did not seek treatment for his right ankle.  Moreover, the examiner did not provide a conclusion detailing how she came to the conclusion that the Veteran's right ankle disability "could" be related to his age.  

Following the September 2013 VA examination a November 2013 addendum opinion was obtained.  The opinion provider concluded that the Veteran's in-service right ankle injury was not etiologically related to his current right ankle disability.  The examiner indicated this opinion was based on three points.  First, that the Veteran had a pre-service fracture in November 1945 which required plaster casting.  Second, the Veteran sustained an in-service sprain which was x-rayed and did not require follow up treatment.  Third, the opinion provider noted that the Veteran's in-service motor vehicle accident caused lacerations to his right lower leg but not the ankle.  The opinion provider noted following these incidents there was no other medical documentation of right ankle complaints.  The opinion provider noted the right ankle arthritis was more likely due to his age.  Specifically, the opinion provider noted the Veteran had similar degenerative changes in his left ankle and that degenerative joint disease is more common in elderly individuals.  

The Board finds the November 2013 addendum opinion to be probative evidence which weighs against the Veteran's claim.  The Board acknowledges the Veteran's attorney's November 2015 statement indicating that the November 2013 addendum opinion was inadequate because it impermissibly relied on the inaccurate conclusion that the Veteran had a pre-existing right ankle disability and a lack of documented complaints of right ankle pain in service without considering lay evidence.  As noted above, the Board finds that the presumption of soundness was not rebutted, however, this does not change the fact that the Veteran's STRs contain several notations of a right ankle injury which occurred prior to his enlistment.  See, August 1946 and September 1946 STRs.  The November 2013 opinion provider noted the Veteran had a pre-service fracture of the right ankle in November 1945 which required plaster casting, which was noted in the Veteran's September 1946 STR.  The November 2013 examiner noted the September 1946 x-ray findings that no fracture was present when providing a conclusion.  Moreover, while the Board has made a finding that the presumption of soundness has not been rebutted it is not a medical conclusion that the November 1945 pre-service fracture never occurred or a finding that the August and September 1946 STRs noting the fracture are inaccurate.  Therefore, the Board finds the November 2013 opinion provider did not rely on an inaccurate conclusion when noting the Veteran's STRs included reports of a November 1945 pre-service fracture, because the Veteran's STRs do include these reports.  Additionally, the opinion provider specifically noted she reviewed the September 1946 STR noting there was no x-ray evidence of an old fracture. 

Moreover, the Board finds the opinion provider did review the Veteran's lay statements regarding continuity of symptomology.  The Veteran has not provided a statement specifically stating his right ankle has continually hurt him since his right ankle in-service strain outside of in his VA treatment records and VA examinations.  The September 2010 brief submitted by the Veteran's attorney indicated the Veteran's VA treatment records note continual complaints of numerous reports of pain and reports of difficulty in walking on level ground and walking up and down stairs.  The following attorney briefs in November 2015 and February 2017 did not provide statements regarding continuity of symptomatology.  Therefore, it appears, the only clear statements regarding continuity of symptomatology are present in the Veteran's VA treatment records and examinations.  The November 2013 opinion provider specifically stated she reviewed the Veteran's VA treatment records, which would include his past VA examinations.  Therefore, the Board finds the opinion provider was aware of the Veteran's reported right ankle pain as noted in his VA treatment record and they were properly considered. 
 
Therefore, as the November 2013 addendum opinion provider provided a thorough rationale the Board finds the opinion probative.  The examiner noted the Veteran's treatment records did not contain any medical documentation of right ankle complaints.  The Board notes the absence of any indication of a relevant medical complaint until relatively long after service can be considered as one factor so long as it is not the sole factor in determining whether an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  The opinion provider's rationale indicated she did not rely solely on the lack of treatment but also based her opinion on the Veteran's age and similar degenerative changes in his left ankle.  Thus, the Board finds the November 2013 addendum opinion is probative evidence which weighs against the Veteran's claim.  

The RO also obtained a January 2014 addendum opinion.  The opinion provider concluded that there was no medical documentation of right ankle arthritis within one year after the Veteran's separation from service, adding that there was no documentation of arthritis until 2001.

The Board also finds the January 2014 addendum opinion to be probative.  The Board acknowledges the Veteran's attorney's contention that the January 2014 addendum did nothing to clarify or correct any of the inadequacies, however, the Board finds the opinion to be adequate.  The opinion provider provided a rationale for their conclusion that arthritis was not present within a year of the Veteran's separation from service indicating that there was no medical evidence of it until 2001.  Arthritis can be diagnosed by x-ray and the Veteran's claims file does not contain x-ray evidence of arthritis, or any other evidence of arthritis, within a year of his separation from service.  The Veteran was provided with a March 1948 VA examination one year and one month after the Veteran's separation from service.  The Veteran was noted to have right leg lacerations which he did not associate with his in-service injury and the Veteran's right ankle was not referenced.  The only evidence of arthritis during this time period is the Veteran stating that he has had ankle pain for the past sixty years, since he injured his ankle in service.  See, August 2010 VA treatment record.  However, the Board notes that sixty years prior to 2010 would be 1950, three years after the Veteran's separation from service.  

The Board notes the Veteran's statement that his right ankle pain had occurred since 1950 is inconsistent with his statements that it had been occurring since his active service and inconsistent with his separation examination report that he had no musculoskeletal abnormalities.  Because memory hinges on recencey earlier statements are generally more trustworthy than later ones.  Curry v. Brown, 7 Vet. App. 59 (1994).  The more contemporaneous the evidence the greater credibility, and therefore the greater probative value that can be attached to the evidence, especially when weighed against later dated statements generated for pecuniary purposes.  Id.  Thus, as the Veteran's statements are inconsistent, come over 70 years after the alleged injury in 1946, and are for a pecuniary purpose, they are not credible and therefore have little probative value.  

As such, the January 2014 addendum opinion noting there was no evidence of arthritis being present within a year of the Veteran's separation from service is probative evidence which weighs against the Veteran's claim.  Additionally, the Board notes the November 2013 and January 2014 opinions taken together contain thorough rationales explaining why the Veteran's current right ankle arthritis is not etiologically related to his active service and was more likely due to his age and indicating that the Veteran's current arthritis was not present within a year of his separation from service, noting that the first documented medical complaint of arthritis was not until 2001.  

The Veteran submitted an April 2010 private nexus opinion from Dr. M.G. which noted she had treated the Veteran for lumbar spine, hip, and knee pain.  Dr. M.G. indicated that the symptoms the Veteran described had commenced at the time of an in-service accident have continued until the present time.  Dr. M.G. concluded it was at likely as not that the in-service accident caused the herniated disc injury as well as the subsequent joint pains which that physician diagnosed.  However, the opinion did not include any mention of the Veteran's right ankle or indication that the physician had relied on anything other than the Veteran's reported history.  There was no indication that the physician reviewed the Veteran's service treatment records.  The Board finds the April 2010 private nexus opinion is not probative evidence because it does not contain any information pertaining to the Veteran's right ankle.  

The Veteran has submitted several statements regarding his right ankle disability.  The Veteran provided an April 2004 notice of disagreement stating he disagreed with the denial because "My conditions occurred while in service."  The Veteran did not provide any further explanation as to why he felt his right ankle disability was etiologically related to his active service.  The Veteran later submitted a February 2005 VA Form 9 in which he stated he disagreed with the January 2005 Statement of the Case because "due to the lack of medical evidence."  The Veteran did not provide an explanation as to what medical evidence he felt was lacking or any information on how to obtain it.  

The Veteran's attorney has also submitted several statements regarding his right ankle disability.  The Veteran's attorney submitted a September 2010 brief stating that the Veteran's medical records show persistent reports of symptoms of disability noting the June 2010 examiner even noted that the Veteran reported an episodic course since onset with increasing intensity and frequency of exacerbations.  The attorney also noted numerous reports of pains and reports of difficulty in walking on level ground and walking up and down stairs.  The Veteran's attorney submitted a November 2015 and February 2017 statements indicating the Veteran's right ankle disability did not pre-exist his active service.  As noted above, the Board finds that the presumption of soundness has not been rebutted and therefore is not adjudicating the Veteran's claim on that basis.  

In addition the Veteran submitted a January 2003 buddy statement from J.L.  J.L. indicated he had known the Veteran since before he had enlisted and that he had been in good health, however, following his separation from active duty he had injuries to include left eye vision loss.  J.L. did not provide any statements regarding the Veteran's right ankle.  The Board acknowledges lay persons are competent to testify to matters of which they have first-hand knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, J.L. has provided competent testimony of the Veteran's health prior to his enlistment.  However, J.L.'s statement did not contain any information specifically referencing the Veteran's right ankle; therefore, his statement does not serve as probative evidence of the Veteran's right ankle disability following his separation from active service.  

Weighing the evidence of record the Board finds the competent credible probative evidence of record weighs against the Veteran's claim for entitlement to service connection.  

The Board acknowledges the Veteran's attorney's contention that the Veteran has consistently reported right ankle pain since his in-service right ankle sprain.  Specifically, the Veteran's attorney noted the June 2010 VA examiner indicated that the Veteran reported following his in-service ankle sprain his acute symptoms diminished, but he had episodic course since onset with increasing intensity and frequency of exacerbations.  The Veteran's attorney contends this is proof of continuity of symptomatology.  However, the examiner noted the Veteran reported episodic recurrence.  Webster's Dictionary defines episodic as 1.  Made up of separate especially loosely connected episodes; 2.  Having the form of an episode; 3.  Of or limited in duration or significance to a particular episode; and 4.  Occurring, appearing, or changing at usually irregular intervals.  Episodic Definition, Merriam-Webster .com, http://www.merriam-webster.com/ dictionary/unemployed (last visited April 4, 2017).  The Board finds the June 2010 examiner's notation of episodic recurrence indicates the Veteran's right ankle disability returned at irregular intervals, rather than, it continued uninterrupted from the time of the reported onset in 1946 to the current time.  

Additionally, even if the Board were to find the Veteran has provided competent credible testimony of continuity of symptomology, the Veteran is only competent to report he experienced continuous pain.  He is competent to report symptoms that require only personal knowledge as it comes to him through his senses such as right ankle pain.  Layno v. Brown, 6 Vet. App. 469 (1994).  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis, such as arthritis, or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion as to the diagnosis of arthritis or the etiology of his arthritis.  See Jandreau, supra; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Veteran cannot provide competent testimony that his right ankle arthritis occurred from the time of his in-service right ankle sprain to the current time.  

Therefore, while the Veteran has established a current diagnosis of right ankle arthritis and an in-service injury of a right ankle sprain the probative, competent, and credible evidence of record does not support a nexus between the two.  The Veteran has provided a few statements indicating a nexus between his in-service injury and current disability but as noted above is not competent to diagnosis arthritis.  Therefore, his statements are not competent evidence of a nexus between his in-service ankle sprain and current right ankle arthritis.  Moreover the November 2013 and January 2014 addendum opinions taken together provided probative opinions indicating that the Veteran's right ankle sprain was not etiologically related to his current right ankle arthritis and was not present within one year of his separation from active service.  Without competent and credible evidence of an association between the Veteran's right ankle arthritis and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit of the doubt rule does not apply, and the Veteran's service connection claim for a right ankle disability is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a right ankle disability is denied.  


REMAND

The Veteran's claim of entitlement to service connection for residuals of a left eye injury has been remanded by the Court for the Board to comply with the January 2017 JMR.  The JMR instructed the Board to address a July 2001 private nexus opinion and July 1998 medical record noting the Veteran had poor vision following an in-service accident.  

The Veteran was most recently provided with a September 2013 VA examination in connection with his claim for service connection for a left eye disability.  The September 2013 VA examiner concluded that the Veteran's left eye vision loss was not etiologically related to his active service because 50 years had passed between his in-service accident and the first recorded visual acuity of the left eye in 1997.  The examiner also noted he was unable to determine the cause of the vision loss without resorting to mere speculation as there was no evidence of past ocular trauma or residuals of ocular trauma. 

The Board finds the September 2013 VA examination to be inadequate.  The examiner indicated that the Veteran's vision loss was not etiologically related to his active service, but then seemingly contradicts herself when she says she is unable to determine the cause of the Veteran's vision loss.  The examiner did not provide a rationale detailing how they could preclude the Veteran's vision loss from being etiologically related to his active service while being unable to determine the cause of the vision loss.  Therefore an addendum opinion must be obtained that includes a thorough rationale and addresses the July 2001 private nexus opinion and July 1998 medical record as directed by the January 2017 JMR.   

Additionally, it appears the Veteran continues to receive treatment at a VA medical center.  However, his claims file only contains VA treatment records dated up to February 2016.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated after February 2016.  

2.  After completion of step one contact the VA examiner who examined the Veteran in September 2013 in connection with his claim for service-connection for a left eye disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's left eye disability is etiologically related to his active service. 

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's lay statements noting a continued decrease in left eye vision following his October 1946 in-service motor vehicle accident;

(ii)  A January 2003 buddy statement noting the Veteran was in good health prior to his active service; 

(iii)  A July 1998 medical treatment record noting the Veteran had poor left eye vision since 1950 due to a an active service injury; and 

(iv)  A July 2001 private nexus opinion noting the Veteran had an in-service auto accident which left him with only light perception in his left eye due to loss of circulation to the left eye.

If the September 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The RO should then re-adjudicate the claim on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


